Citation Nr: 1100622	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-05 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  This decision was issued to the 
Veteran and his service representative in November 2006.  A 
Travel Board hearing was held at the RO in July 2009 before the 
undersigned Acting Veterans Law Judge and a copy of the hearing 
transcript has been added to the record.


FINDINGS OF FACT

1.  The Veteran's service treatment records show that he was not 
treated for asbestosis during active service.

2.  The competent medical evidence shows that the Veteran does 
not experience any current disability due to asbestosis which 
could be attributed to active service.


CONCLUSION OF LAW

Asbestosis was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in March 2006, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disability to active service and noted other types of evidence 
the Veteran could submit in support of his claim.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for asbestosis.  Because 
the Veteran was fully informed of the evidence needed to 
substantiate his claim, any failure to develop this claim under 
the VCAA cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also 
has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was provided in March 2006 prior to 
the currently appealed rating decision in October 2006.  Although 
the Board acknowledges that the Veteran was not provided with 
Dingess-compliant notice in this case, because his claim is being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot.  See Dingess, 19 
Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file.  The Veteran does not contend, and the 
evidence does not show, that he is in receipt of Social Security 
Administration (SSA) disability benefits such that a remand to 
obtain his SSA records is required.

The Veteran has contended that he was treated by Kiran R. Patel, 
M.D., for his claimed asbestosis.  A "Report of Contact" 
included in the Veteran's claims file shows that, after the RO 
requested that Dr. Patel's office provide VA with the Veteran's 
treatment records, this physician's office contacted the RO in 
March 2006 and reported that it had no records for the Veteran.  
The Veteran also has contended that he was treated at Thomas 
Memorial Hospital, South Charleston, West Virginia, and at St. 
Francis Hospital, Charleston, West Virginia, for his claimed 
asbestosis.  In response to a request for the Veteran's treatment 
records, St. Francis Hospital informed the RO in April 2006 that 
it had no records for the Veteran.  Similarly, Thomas Memorial 
Hospital informed the RO in May 2006 that it had no records for 
the Veteran.  The Veteran subsequently acknowledged in a November 
2006 VA Form 21-4138 that these records had been destroyed and 
were no longer available.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no competent evidence, other than the Veteran's 
statements, which indicates that the claimed asbestosis may be 
associated with service.  The Veteran is not competent to testify 
as to etiology of this disability as it requires medical 
expertise to diagnose.  Thus, the Board finds that an examination 
is not required even under the low threshold of McLendon.  In 
summary, VA has done everything reasonably possible to notify and 
to assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that he incurred asbestosis during active 
service.  He testified in July 2009 that he was exposed to 
asbestos during active service working as a boiler technician 
aboard U.S.S. AMERICA (CVA-66).  He also testified that, although 
he had not been diagnosed as having asbestosis, he anticipated 
being diagnosed as having this disease eventually because of his 
alleged in-service asbestos exposure.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for asbestosis.  The 
Veteran has contended that he was exposed to asbestos during 
active service while working as a boiler technician aboard U.S.S. 
AMERICA (CVA-66).  His service personnel records, including his 
DD Form 214, show that he was assigned to U.S.S. AMERICA from 
December 1968 to October 1972.  These records also show that his 
in-service duties were as a fireman.  There is no indication in 
the Veteran's service personnel records that he worked as a 
boiler technician or was exposed to asbestos during active 
service.  The Veteran's service treatment records show that, at 
his enlistment physical examination in May 1968, he denied all 
relevant medical history and clinical evaluation of his lungs was 
normal.  The Veteran's chest x-ray also was negative.  His 
service treatment records are silent for any complaints of or 
treatment for asbestosis at any time during active service.  At 
his separation physical examination in September 1972, clinical 
evaluation of the Veteran's lungs again was normal and his chest 
x-ray was within normal limits.  As the Veteran himself 
acknowledged in his July 2009 Board hearing testimony, there is 
no competent medical evidence of a diagnosis of asbestosis in his 
post-service medical records.  The Board finds that, although the 
Veteran has been treated since his service separation for 
respiratory problems (diagnosed as chronic obstructive pulmonary 
disease (COPD)), there is no competent medical evidence of a 
diagnosis of asbestosis which could be attributed to active 
service.  For example, following private outpatient treatment 
with Arvind Viradia, M.D., in March and July 2003, the Veteran 
was diagnosed as having COPD.  The Veteran did not report, and 
Dr. Viradia did not indicate, a history of in-service asbestos 
exposure anywhere in the post-service private treatment records 
showing treatment for COPD beginning in March 2003.

A review of a U.S. Department of Health and Human Services, 
Public Health Service, Centers for Disease Control, National 
Institute for Occupational Safety and Health, Coal Workers' 
Health Surveillance Program medical examination ("HHS mine 
exam") dated in January 2009 shows that there were pleural 
abnormalities consistent with pneumoconiosis noted on the 
Veteran's chest x-ray.  No parenchymal abnormalities consistent 
with pneumoconiosis were noted.  A radiologist report dated in 
January 2009 and attached to the HHS mine exam showed that 
minimal chronic changes were seen on the Veteran's chest x-ray.  
There also was minimal pleural thickening, blunting of both 
costophrenic angles, left lower lobe atelectasis versus fibrosis, 
and no evidence of pulmonary occupational pneumoconiosis.  

A private computerized tomography (CT) scan of the Veteran's 
chest taken in June 2009 showed bibasilar atelectasis, no hilar 
or mediastinal mass or significant lymph node enlargement, and no 
lung mass or nodule.  

The Board observes in this regard that pneumoconiosis is defined 
as deposition of large amounts of dust or other particulate 
matter in the lungs, and the subsequent tissue reaction.  
Asbestosis is a type of pneumoconiosis and is caused by 
asbestosis dust.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1412 (29th Ed. 2000).  Although it appears that the Veteran's HHS 
mine exam in January 2009 documented evidence of pleural 
abnormalities consistent with pneumoconiosis, the Veteran's 
subsequent chest x-ray showed no evidence of pulmonary 
occupational pneumoconiosis.  The Veteran himself testified that 
he had never been diagnosed as having asbestosis.  He also 
testified that, following service separation, although he had 
been physically examined several times during his post-service 
employment, none of these post-service physical examinations had 
found asbestosis or any other breathing disorders.  He testified 
further that he had worked for 30 years as a heavy equipment 
operator and still was employed in that job.  The Board finds 
that, even assuming for the sake of argument only that the 
January 2009 HHS mine exam suggested the presence of asbestosis 
(as a type of pneumoconiosis) based on the existence of pleural 
abnormalities consistent with pneumoconiosis, the fact remains 
that there is no competent medical evidence which indicates that 
the Veteran currently experiences any disability due to 
asbestosis which could be attributed to active service.  
Additionally, none of the Veteran's post-service private treating 
physicians have related his claimed asbestosis to active service 
or any incident of service.  

The Veteran submitted several medical articles concerning 
asbestos-related diseases in support of his claim.  The Board 
notes that a medical article or treatise "can provide important 
support when combined with an opinion of a medical professional" 
if the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); 
see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical 
articles submitted by the Veteran in this case was not 
accompanied by the opinion of any medical expert linking his 
claimed asbestosis to active service.  Thus, the medical articles 
submitted by the Veteran are insufficient to establish the 
medical nexus opinion required for causation.  See Sacks, 11 Vet. 
App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  The 
Veteran has not identified or submitted any competent evidence, 
to include a medical nexus, which shows that he experiences any 
current disability due to asbestosis which could be attributed to 
active service.  Absent such evidence, the Board finds that 
service connection for asbestosis is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of asbestosis have been continuous since 
service.  He asserts that he continued to experience symptoms 
relating to asbestosis (shortness of breath) after he was 
discharged from service.  In this case, after a review of all the 
lay and medical evidence, the Board finds that the weight of the 
evidence demonstrates that the Veteran did not experience 
continuous symptoms of asbestosis after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of asbestosis since active service is 
inconsistent with the other lay and medical evidence of record.  
Indeed, while he now asserts that his disorder began in service, 
in the more contemporaneous medical history he gave at the 
service separation examination, he denied any history or 
complaints of symptoms of asbestosis.  Specifically, the service 
separation examination report reflects that the Veteran was 
examined and his lungs were found to be clinically normal.  His 
in-service history of symptoms at the time of service separation 
is more contemporaneous to service so it is of more probative 
value than the more recent assertions made many years after 
service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 
(1994) (upholding Board decision assigning more probative value 
to a contemporaneous medical record report of cause of a fall 
than subsequent lay statements asserting different etiology); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding 
Board decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  

As noted above, the post-service medical evidence shows no 
complaints or treatment for asbestosis at any time since the 
Veteran's service separation.  The post-service medical evidence 
further does not reflect complaints or treatment related to any 
respiratory disability for several decades following active 
service.  The Board emphasizes the multi-year gap between 
discharge from active duty service (October 1972) and initial 
reported symptoms related to COPD in March 2003 (nearly a 31-year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(finding lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where Veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

When the Veteran sought to establish medical care with 
Dr. Viradia after service in 2000, he did not report the onset of 
asbestosis during or soon after service or even indicate that the 
symptoms were of longstanding duration.  Instead, as noted above, 
although Dr. Viradia diagnosed him as having COPD in 2003, the 
Veteran did not report any relevant in-service medical history 
while being treated by this physician for this respiratory 
problem.  When he had a chest x-ray in June 2009, the only 
medical history noted was "shortness of breath."  Thus, it 
appears that the Veteran also did not report any medical history 
of in-service asbestos exposure at his June 2009 chest x-ray.  
Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker, 
10 Vet. App. at 67 (holding that lay statements found in medical 
records when medical treatment was being rendered may be afforded 
greater probative value; statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care).  

The Veteran also did not claim that symptoms of his disorder 
began in (or soon after) service until he filed his current VA 
disability compensation claim.  Such statements made for VA 
disability compensation purposes are of lesser probative value 
than his previous more contemporaneous in-service histories and 
his previous statements made for treatment purposes.  See Pond v. 
West, 12 Vet. App. 341 (1999) (finding that, although Board must 
take into consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such statements).  
These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (finding Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service and his previous statements made for treatment 
purposes.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


